—Appeal from a judgment of the Supreme Court (Bradley, J.), entered November 22, 1999 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services withholding petitioner’s good-time allowance.
Petitioner, a prison inmate, is currently serving a prison sentence of 10 to 20 years upon his conviction of the crimes of *528rape in the first degree, attempted rape in the first degree and sodomy in the first degree. Based upon his refusal to complete sexual offender treatment and aggression therapy, the facility’s Time Allowance Committee withheld six years and eight months of petitioner’s good-time allowance. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the determination. Supreme Court dismissed the petition and this appeal ensued.
We affirm. It is well settled that a decision to withhold good-time allowance that is made in accordance with the law is not subject to judicial review (see, Correction Law § 803 [4]). Contrary to petitioner’s contention, participation in sex offender and aggression therapy programs does not violate his 5th Amendment rights (see, Matter of Burke v Goord, 273 AD2d 575). We similarly are unpersuaded by petitioner’s assertion that his failure to participate in treatment programs that were “recommended” rather than “assigned” may not serve as a basis for withholding his good-time allowance (see, id., at 575; Matter of Ferry v Goord, 268 AD2d 720, 721, lv denied 94 NY2d 763). Inasmuch as petitioner failed to receive treatment for the very behavior that resulted in his incarceration, we find that the determination to withhold his good-time allowance is neither irrational nor contrary to law (see, Matter of Jones v Coombe, 269 AD2d 632, lv denied 95 NY2d 755; Matter of Ferry v Goord, supra, at 721).
Cardona, P. J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.